United States Court of Appeals
                      For the First Circuit

No. 02-1729

                          UNITED STATES,

                            Appellee,

                                v.

                       AUSTIN R. WILKERSON,

                      Defendant, Appellant.




                              ERRATA


     The opinion of this court issued June 9, 2005, is amended as
follows:

     Withdraw the next to the last  paragraph in the opinion
commencing with the words “The district judge sentenced” and
substitute the following paragraph:

          The district judge sentenced Wilkerson to the lowest
     available sentence under the Guidelines. He repeatedly
     expressed his concern about disparate treatment between
     federal and state court sentences in similar cases, but
     stated that the Guidelines did not permit him to take
     that disparity into account.      This statement of the
     district judge was in accord with our earlier decision in
     United States v. Snyder, 136 F.3d 65, 69 (1st Cir. 1998)
     (Selya, J.)*    The district judge also observed that
     Wilkerson had the most horrible young life he had seen in
     17 years on the bench.      As this court recognized in
     Heldeman, where there is a reasonable indication that the
     district judge might well have given a different sentence


     *
      We express no opinion at this time about whether federal-
state sentencing disparities may be considered under the post-
Booker advisory guidelines.
     under an advisory guidelines regime, and it would be easy
     enough for him to say no with a minium expenditure of
     effort, we are persuaded that remand is required. 402
     F.3d at 224. We express no view on whether defendant
     should be resentenced or on any possible resentence.

     The petitions for rehearing by the panel should then be denied
as moot.




                               -2-